                                 UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEBRASKA
Denise M. Lucks                           OFFICE OF THE CLERK                                             Gabriela Acosta
Clerk of Court                                     www.ned.uscourts.gov                                Chief Deputy Clerk




    TO:             The Honorable Robert F. Rossiter

    FROM:           Clerk, United States District Court

    DATE:           December 12, 2019

    SUBJECT:        8:19CR120 USA v. Gatruol Puol

    You are receiving this memorandum because a notice of appeal was filed in this
    criminal case and the clerk’s office cannot process the appeal to the Eighth Circuit until
    either the appellate filing fee is paid or the question of the defendant’s authorization to
    proceed on appeal in forma pauperis is resolved. 1

    In order to assist the clerk’s office in its processing of this appeal, please mark the
    appropriate box:

    ☒ No separate order will be entered because the defendant is entitled to proceed on
    appeal in forma pauperis without further authorization pursuant to Rule 24(a)(3) of the
    Federal Rules of Appellate Procedure.

    ☐ A separate order or further proceedings will be required to address the defendant’s
    authorization to proceed in forma pauperis. The clerk’s office ☐ is ☐ is not directed to
    set a 30-day case management deadline checking on the status of the processing of
    this appeal.




        1 The purpose of this memorandum is to assist in the timely processing of this appeal by notifying
you that one or more issues may require your attention before the clerk’s office can process the appeal.
Please feel free to disregard this memorandum if the issue or issues raised will be addressed by a
separate order.

                                 111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                          Omaha: (402) 661-7350      Fax: (402) 661-7387   Toll Free: (866) 220-4381
                         Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379
